Citation Nr: 1732192	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  03-25 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran had active military service from December 1958 to May 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2002 rating decision by the VA RO in Nashville, Tennessee. 

In August 2003, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In July 2005, the Veteran also testified at a hearing before a Veterans Law Judge in Washington, D.C.  Transcripts of both hearings are associated with the record.    

In September 2005, the Board remanded the case to the RO for further evidentiary development.  In an April 2008 decision, the Board denied the Veteran's TDIU claim on a schedular basis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2009, the parties submitted a joint motion to vacate the Board decision and to remand for readjudication.  By a June 2009 Order, the Court granted the motion. 

In February 2010, the Board remanded the case to the RO for further evidentiary development.  In a September 2011 decision, the Board again denied the Veteran's claims of entitlement to schedular TDIU.  The Veteran again appealed the Board's decision to the Court.  In March 2013, the Court issued a memorandum decision, which vacated the Board's 2011 decision and remanded the matter to the Board for further action.

In April 2014, the Board again remanded the TDIU claim for additional development.  

In correspondence dated in April 2016, the Veteran was informed that the Veterans Law Judge who conducted the July 2005 hearing was no longer employed by the Board.  The letter also informed the Veteran of his option for another Board hearing.  He also was told that if he did not respond to the letter within 30 days, the Board would assume that he did not want another hearing.  The Veteran has not responded to the letter.  The Board will accordingly proceed with adjudication of the appeal.

In June 2016, the Board denied the Veteran's claim of entitlement to TDIU as a matter of law and referred the claim for extraschedular consideration.  

The Board notes that an April 2014 rating decision granted entitlement to service connection for degenerative disc disease of the lumbar spine and assigned a 20 percent evaluation effective March 13, 2001.  In February 2015 the Veteran filed a notice of disagreement (NOD) with the initial evaluation, and in March 2016 the RO issued a statement of the case (SOC).  The Veteran then submitted a VA Form 9 in March 2017.  As the claim has not yet been certified and as such is not yet before the Board.   

The Board also notes that in a July 2015 rating decision, the RO denied the Veteran's claim for special monthly compensation based on aid and attendance/household status.  The Veteran filed an NOD in July 2016.  When there has been an adjudication of a claim and an NOD as to its denial, the RO will reexamine the claim and determine whether additional review or development is warranted.  See 38 C.F.R. § 19.26 (2016).  Upon completion of such action, if the benefit sought on appeal is not granted in full the claimant is entitled to an SOC.  See 38 C.F.R. § 19.29.  Where there has been no issuance of an SOC, the appropriate action by the Board is to remand the claim for issuance of an SOC rather than merely refer the claim for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Here, however, the record reflects that the RO acknowledged the Veteran's NOD in an August 2016 letter.  As the claim is in review status, no further action on the part of the Board is warranted at this juncture.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  In an undated decision issued February 2017, the Director of Compensation Service denied entitlement to TDIU on an extraschedular basis. 

2.  The record evidence is in relative equipoise as the whether the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for TDIU on an extraschedular basis are met.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015); 38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.314, 3.321, 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Relevant Legal Principles 

Schedular TDIU may be assigned when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). 

In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.  In determining whether an appellant is entitled to a TDIU, the Veteran's non service-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19.

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Analysis

The Veteran asserts that he is unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities. 

Service connection is currently in effect for degenerative disc disease of the lumbar spine, rated as 20 percent disabling effective March 13, 2001; degenerative arthritis of the right shoulder, rated as 20 percent disabling effective March 13, 2001, and as 30 percent disabling effective April 21, 2004, and; a right shoulder residual scar, rated as noncompensably disabling effective May 9, 1984.  The total combined rating during the entire appeal period is 40 percent or less.  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.  As the Veteran did not meet the requirements for schedular TDIU, his claim was referred to the Director of Compensation Service.  38 C.F.R. § 4.16.    

Here, in an undated decision issued in February 2017, the Director of Compensation Service denied TDIU on an extraschedular basis.  The Director's extraschedular decision is one of fact, and is reviewable by the Board on a de novo basis; it may serve to inform the Board's review, but it is not evidence.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-58 (2015); see Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) ("[A]lthough the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").  Indeed, the Board is permitted to review the entirety of the proceedings below.  38 U.S.C.A. § 7104 (a) (stating that the Board's review is "based on the entire record in the proceeding and upon consideration of all evidence and material of record").  It follows that the Board has jurisdiction to review whether the decision to deny extraschedular TDIU was appropriate.  Anderson, 22 Vet. App. at 428. 

In Kuppamala, the Court stated that the Board has the requisite experience to assign extraschedular ratings, as it considers the average impairment in earning capacity in every decision involving the rating schedule.  Id. at 457.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  With respect to the term "in the first instance," the Court has clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director.  Kuppamala, 27 Vet. App. at 456. 

As such, in reviewing the Director's decision de novo, the Board finds that the evidence is in relative equipoise as to whether the Veteran in rendered unemployable by his service connected disabilities.  

The Veteran's service personnel records indicate that his military occupation specialty (MOS) included supply manager, supply management superintendent, and inventory management supervisor.  On his October 2002 TDIU application the Veteran reported that in July 1999 he became too disabled to work.  He stated that his highest level of education attained was high school.  His occupational history included work as a GED instructor from 1994 to June 1997, and worker/manager for a towing company from July 1997 to July 1999.  

In a March 2001 statement, the Veteran reported that he has constant pain in his back, both thighs and knees.  He reported having trouble bending, stooping, kneeling and lifting.  He reported that he can no longer get in and out of a bathtub or stand or walk for any period of time.  He reported that he moves with a limp and has an awkward walking style.  He further reported that his right arm has been reduced in usage and ability and he is unable to use it any capacity about near shoulder length.  Similarly, during a May 2001 VA examination, the Veteran reported he is constantly in a lot of pain with both his legs, thighs, and back, and that the pain gets worse with bending, stooping and standing for long hours.

A letter dated in June 1999 received from G. M. D., the chief executive officer of a towing company, for whom the Veteran had worked in Tampa, Florida.  See October 2001 Correspondence.  The letter indicated that the company was being bought out, that the Veteran's employment contract was not going to be renewed by the new owner, and that the CEO could not, in good conscience, recommend the Veteran for employment because the Veteran's back problems had worsened affecting his ability to inspect wreckers in a timely fashion and perform other work duties. 

Records from the Social Security Administration (SSA) show that the Veteran was granted SSA disability benefits effective from December 1999.  Those records contain findings that the Veteran is disabled according to SSA standards due to the service-connected right shoulder disability and degenerative disc disease of the lumbar spine with mild narrowing at L5-S1.

An evaluation from Dr. R. Canon, dated in February 2002 confirmed a finding of degenerative disc disease in the lumbar spine.  Dr. Canon stated that in his opinion the Veteran could not engage in any type of work that would require prolonged standing, sitting or walking greater than an hour continually.  He was unable to do any repetitive bending with his back or single lifting greater than 25 pounds.  The Veteran was also unable to do repetitive lifting of 10 pounds.  Dr. Canon noted that the Veteran could not do any overhead work due to limitation from his right upper extremity disability.  He would have difficulty with any repetitive rotation of his shoulder.  

In a statement in July 2003, Dr. Canon indicated that the Veteran was 100 percent disabled due to marked restrictions caused by the lumbar spine disability and related radicular symptoms.  

A May 2002 physical capacities evaluation indicated that the Veteran had some physical limitations consisting of limits in the weight he could lift, much of which appeared to be related to his service-connected right shoulder disability, which affected movement of the right arm.  There were additional limitations in movements related to twisting, bending at the waist, crouching, and climbing ladders.  The report noted, however, that the restrictions to working eight hours per day, five days per week, were imposed by pain in the back, knees, and hips.  There were limits to neck movement as well, but the Veteran is not service connected for any neck disability.  The evaluation also noted limitations involving standing, sitting, and walking around.  This evaluation also included daily progress notes that noted that the bulk of the Veteran's complaints were related to his back, with some mention made of his service-connected right shoulder disability.  

On VA examination in May 2004, the examiner noted that the Veteran was unemployed and the right shoulder disability limited the Veteran's activities of daily living, including performance of household chores and lifting his right arm to brush his teeth.  The examiner noted that the Veteran required a wheelchair and had transferred the operating gear from the right arm of the chair to the left arm.  The Veteran also had trouble holding his vehicle steering wheel in a certain position when he was driving.  He had to keep his dominant right arm low on the steering wheel.  He also had difficulty shifting gears in his manual vehicle.  Range of motion of the shoulder showed forward flexion to 85 degrees limited by pain and abduction to 90 degrees limited by pain.  External rotation was to 60 degrees inhibited by pain and internal rotation was normal at 90 degrees.  There was no fatigue after repetitive use, although significant weakness with forward flexion and abduction was noted.  

In a statement in support of his claim in June 2004, the Veteran reported pain when typing longer than 10 minutes.  He also related difficulties with bathing and dressing himself, as well as performing some household chores.  At his hearing before the Board in July 2005, the Veteran asserted that he had been unable to work as a result of his back and shoulder conditions.

On VA examination in November 2007 the Veteran reported severe constant back pain, treated with medications and most recently with injections.  The Veteran required a walker and wheelchair for ambulation.  He was otherwise unable to walk more than a few yards.  Gait was antalgic and stooped.  The examiner noted that the Veteran was unable or unwilling to cooperate with the examination, stating that any movement would cause him to fall.  There was sensory loss medial aspect leg L4, and lateral aspect of leg S1.  The examiner found that the Veteran's back disability was productive of severe limitations in the performance of chores, shopping and exercise.  It also had a mild impact on his ability to bathe and dress himself.   

In a private medical statement dated in March 2011, Dr. A. Ali noted the letter from the CEO of the towing company dated in June 1999 that stated that the Veteran would not be recommended for continued employment due to his back problems.  Dr. Ali noted that because of his back disorder the Veteran required a wheelchair. She also concurred with Dr. Canon's findings that the Veteran was 100 percent disabled. 

During a July 2014 VA examination the Veteran provided an occupational history of working in sales at a parts store, work as a GED instructor, and most recently doing general maintenance on heavy equipment such as generators.  The examiner noted that the Veteran, who was terminally ill with cancer, was too ill to fully cooperate with his physical examination.  In this regard, the Veteran was unable to perform back range of motion testing.  Range of motion testing of the right shoulder showed flexion to 105 degrees and abduction to 95 degrees.  Internal rotation was to 90 degrees and external rotation was to 40 degrees.  There was no additional limitation of motion with repetitive use.  He denied having flare ups of symptoms.  The scar on the right shoulder was not painful or unstable.  Accordingly, the examiner determined, based on a review of the Veteran's medical history and eliminating as best as possible the effects of the cancer and its treatment, that the Veteran's occupational limitations due to his service-connected back and right shoulder disorders precluded any physical employment requiring prolonged walking, standing and/or lifting above level of right shoulder.  However, the examiner found that the Veteran would be capable of sedentary work.

The Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected lower back and right shoulder disabilities solely render him unable to obtain and maintain substantially gainful employment.  The private medical opinions and VA medical opinions of record clearly indicate that the Veteran's service-connected disabilities render him unable to stand, sit, or walk for an extended period of time.  The evidence also indicates that Veteran is unable to lift heavy items.  Most of the Veteran's occupational history, including his MOS, shows that he has mostly participated in physically demanding jobs.  While the evidence shows that the Veteran has some experience doing sedentary work as a GED instructor and store manager, both positions likely require sitting or standing for prolonged periods of time.  In addition, although SSA disability standards are not the same as VA standards, the Board also finds it persuasive that the Veteran was deemed disabled based on his right shoulder and low back disabilities.  Furthermore, the Veteran does not have professional training or formal education beyond a GED which also may limit the sedentary job opportunities available to him.

In sum the evidence is in relative equipoise as to whether the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.  Thus, resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU on an extraschedular basis is warranted.     


ORDER

Entitlement to TDIU on an extraschedular basis is granted. 


____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


